TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00647-CV



                                     Serreva Page, Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
       NO. C2005-1353A, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Serreva Page seeks to appeal from a district court order terminating her

parental rights. See Tex. Family Code Ann. § 263.405 (West 2008). The order terminating

appellant’s parental rights was signed and entered by the district court on November 2, 2006.

Pursuant to subsection 263.405(a) of the family code, appellant’s appeal is governed by the supreme

court rules for accelerated appeals in civil cases. Id. § 263.405(a). Thus, appellant was required to

file her notice of appeal within 20 days after the district court’s order was signed. See Tex. R. App.

P. 26.1(b) (time to perfect appeal), 28.1(b) (perfection of accelerated appeal). Our review of the

record shows that appellant did not file her notice of appeal until October 6, 2009, almost three years

after the district court’s order was signed. We conclude appellant’s notice of appeal was untimely.

Under these circumstances, we lack jurisdiction to dispose of the purported appeal in any manner

other than dismissal for want of jurisdiction. See In re K.A.F., 160 S.W.3d 923, 926-27 (Tex. 2005);
Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 564 (Tex. 2005). We therefore dismiss the

appeal for want of jurisdiction.




                                            Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: January 15, 2010




                                                2